                 Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 1 of 19




 1   THE SEQUOIA LAW FIRM
     Melody L. Sequoia (309163)
 2   530 Oak Grove Ave., Suite 102
     Menlo Park, California 94025
 3   Tel: (650) 561-4791
     Fax: (650) 561-4817
 4   melody@sequoialawfirm.com
 5   Attorney for Plaintiff, on behalf of himself
     And all others similarly situated
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9               NORTHERN DISCTRICT OF CALIFORNIA – SAN JOSE DIVISION

10   CHRISTOPHER EAST, on behalf of
     himself and all others similarly situated,
11                                                      Case No.
                    Plaintiff,
12                                                      CLASS ACTION COMPLAINT
     v.
13                                                      CLASS ACTION
     EPIC ACTION, LLC, a Delaware
14   Corporation and MACHINE ZONE, INC., a
     Delaware Corporation,                              JURY TRIAL DEMANDED
15

16                  Defendants.

17

18          Plaintiff Christopher East (“Plaintiff”) files this Class Action Complaint against Epic
19   Action, LLC and Machine Zone, Inc. (“Defendants”). Plaintiff brings this action based on personal
20   knowledge of the facts pertaining to himself, and on information and belief as to all other matters,
21   by and through the undersigned counsel.
22                                     NATURE OF THE ACTION
23

24          1.      In 2016, Defendant Machine Zone, Inc. (“MZ”) collaborated with the original

25   maker of the popular Final Fantasy video game series to create a new mobile version of the game

26   (“Final Fantasy XV: a New Empire”) which contained the same storyline, images, and music as

27   prior versions of the game, but could be played on a smartphone or tablet by gamers together in a

28
                                                    1
                                         CLASS ACTION COMPLAINT
                 Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 2 of 19




 1   single online universe using MZ’s technology. Through its subsidiary and agent, Epic Action,

 2   LLC (“Epic Action”), MZ released the game to the mobile market in June of 2017.

 3          2.      But in “re-skinning” the game and marketing it, MZ and Epic Action intentionally

 4   transformed the game into an exploitative monetized service. Among other things, Defendants

 5   introduced into the game an illegal money-making scheme that relies on false and misleading pop-

 6   up advertisements, coupled with design elements similar to casino play, to disguise the true cost

 7   of the gaming service until players are financially and psychologically invested.

 8          3.      Defendants’ advertising and pricing scheme is predatory and unfair, and it harms

 9   consumers. Defendants’ actions constitute unlawful, unfair, and fraudulent business acts or

10   practices in violation of California’s Unfair Competition Law (Cal. Bus. & Prof. Code § 17200),

11   false advertising in violation of California’s False Advertising Law (Cal. Bus. & Prof. Code §

12   17500), and a deceptive act or practice under the California Consumer Legal Remedies Act (Cal.

13   Civ. Code § 1770.)

14          4.      Plaintiff, on behalf of himself and all others similarly situated seeks restitution and

15   disgorgement of the revenues wrongfully retained as a result of Defendants’ illegal conduct, for

16   declaratory and injunctive relief enjoining Defendants from continuing the unlawful practices set

17   forth in this Complaint, and attorney fees and costs where applicable.

18                                            THE PARTIES

19          5.      Defendant Epic Action, LLC (“Epic Action”) is a Delaware Corporation with its

20   principal place of business at 1100 Page Mill Road, Palo Alto, California, 94304. Epic Action is

21   a subsidiary company of Machine Zone, Inc. (“MZ”) and was formed for the purpose of releasing

22   the Final Fantasy XV mobile game to the market and providing gaming services to app users. Epic

23   Action is the agent of its parent company, MZ. MZ has the same principal place of business at

24   1100 Page Mill Road in Palo Alto, California and MZ exercises control over nearly all aspects of

25   Epic Action’s current and future operations. MZ in November 2016 collaborated with the original

26   maker of the Final Fantasy Video game series, Square Enix, to create a mobile spinoff version of

27   the Final Fantasy game using MZ’s technology. Through its subsidiary and agent, Epic Action,

28   MZ released Final Fantasy XV in June of 2017.
                                                    2
                                         CLASS ACTION COMPLAINT
                  Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 3 of 19




 1           6.       Plaintiff Christopher East is a citizen of the State of North Carolina and a resident

 2   of Perquimans County. Since at least March of 2020, Plaintiff has owned and played Final Fantasy

 3   XV on his android mobile device. In the course of playing Final Fantasy XV, and as a result of

 4   Defendants’ conduct, Plaintiff has been induced to spend money to purchase in-game “packs.”

 5   Plaintiff estimates that from March 2020 to July 2020, he has spent in excess of $14,500 on in-

 6   game packs.

 7                                      JURISDICTION AND VENUE

 8           7.       This Court has diversity jurisdiction over the claims asserted herein on behalf of a

 9   nationwide class pursuant to 28 U.S.C. § 1332, as amended in February 2005 by the Class Action

10   Fairness Act. Jurisdiction is proper because:

11                    a.       The proposed class includes more than 100 members and many of the class

12           members are citizens of states that are diverse from the state of Defendants’ citizenship,

13           the amount in controversy in this class action exceeds five million dollars, exclusive of

14           interest and costs; and

15                    b.       Defendants have purposefully availed themselves of the privilege of

16           conducting business activities within the State of California.

17           8.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, because a

18   substantial part of the challenged conduct or omissions complained of herein occurred in this

19   judicial district, and Defendants maintain their principal place of business in the United States in

20   this judicial district.

21                                     INTRADISTRICT ASSIGNMENT

22           9.       Pursuant to Civil L. R. 3-2(c), assignment to the San Jose Division is proper because

23   a substantial part of the conduct which gives rise to Plaintiff’s claims occurred in this district and

24   specifically in Santa Clara County where Defendants reside.

25

26

27

28   ///
                                                     3
                                          CLASS ACTION COMPLAINT
                 Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 4 of 19




 1                                      FACTUAL ALLEGATIONS

 2   Background and Gameplay of Final Fantasy XV
 3           10.    Final Fantasy XV is an action role-playing mobile video game first released in June

 4   of 2017. The game is available on Android and Apple iOS platforms. The game is themed after

 5   the popular Japanese anthology science fantasy media franchise created by Hironobu Sakaguchi.

 6           11.    In November of 2016, the original maker of the Final Fantasy video game series,

 7   Square Enix (a Japanese Company), collaborated with Defendant MZ to develop, through its

 8   subsidiary Epic Action, a mobile spinoff version of the Final Fantasy game that combined the

 9   already-popular Final Fantasy name, music, and storyline with MZ’s technology that allows

10   millions of people around the world to play together in a single online universe in real time.

11           12.    Final Fantasy XV is commonly referred to as a massively multiplayer online

12   (MMO) role-playing game. MMOs are videogames that allow a large number of players to

13   participate simultaneously over an internet connection. The game takes place in a shared online

14   world, which the player can access after installing the application on their mobile smartphone or

15   tablet through the online application purchase platform available to them (i.e., the “App Store” for

16   iphone users, the “Google Play Store” for android users, or the Amazon “Appstore” on Amazon

17   tablets).

18           13.    Generally, the object of Final Fantasy XV is to build an empire, defend it, and attack

19   other players’ empires.

20           14.    An empire is made of up various structures or buildings that each provide a specific

21   strategic benefit to the empire and to the player. There are over thirty buildings available to players

22   in Final Fantasy XV that can be upgraded or “leveled up” using various virtual resources. The

23   higher “level” building a player is able to obtain, the more useful that building is, and the more

24   power the player has within the virtual environment. For illustrative purposes, the more well-

25   known buildings within the game include the following:

26                  a.      The central building in a player’s empire is their “citadel.” A players’

27           citadel provides an overview of the empire’s production and advancements and dictates

28           what other buildings the player can build or upgrade.
                                                     4
                                          CLASS ACTION COMPLAINT
               Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 5 of 19




 1                  b.        There are five different resource generation constructions from which to

 2          produce the resources needed to develop an empire—i.e., a farm for producing food, an

 3          energy extractor for generating energy, a quarry for producing stone, a mine for generating

 4          metal, and a bank for producing “gil” (a virtual currency used in the game).

 5                  c.        Players may construct and upgrade a “university” building for researching

 6          the dozens of technologies to make the player’s empire stronger and the resources needed

 7          to build those technologies.

 8                  d.        Players may build various kinds of training grounds to train troops, a

 9          watchtower to discover oncoming attacks, and physical walls for protection (which can be

10          augmented with traps and other boosts).

11          15.     In addition to constructing a physical empire, players can battle with other players

12   in real time using various tiers of troops, “monsters,” and gear, each with their own distinct

13   advantage.

14          16.     Final Fantasy XV is extremely popular. As of January 2019, the game received

15   more than 51 million downloads and has grossed more than $518 million worldwide ($165 million

16   in the United States).

17          17.     Final Fantasy XV has also been described by many as addicting because it is both

18   easy to learn yet complex, utilizes casino style graphics and suspenseful music, and has a social

19   element in which the game encourages players to join a “guild” to reap more benefits.

20   The Virtual Economy of Final Fantasy XV

21          18.     Final Fantasy XV is part of a broad and growing class of online games which

22   provide in-game services on a continuing revenue model. Under that model, the game is free to

23   download, but almost immediately users are encouraged to make in-game purchases, or

24   microtransactions, which involve spending real money, usually in small amounts (but not always)

25   to have access to certain features or services within the game.        Final Fantasy XV can be

26   downloaded and in-game purchases can be made by anyone over the age of thirteen.

27          19.     If a player chooses to make an in-game purchase, the credit card or bank account

28   linked to the user’s payment account associated with their mobile device (i.e., App Store or Google
                                                      5
                                           CLASS ACTION COMPLAINT
                Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 6 of 19




 1   Play Store) is charged automatically. Alternatively, the player may purchase Amazon coins, a

 2   form of digital currency, that can be used in lieu of real currency to buy in-game items.

 3           20.     In Final Fantasy XV, the majority of in-game items and services are purchased in

 4   so-called “packs.” A pack consists of various virtual items and other benefits that can be used to

 5   enhance game play, including but not limited to: virtual currency (gold and/or gil); resources

 6   (energy, stone, metal, food); “boosts” or other “speed ups” that allow a player to reduce the time

 7   it takes to achieve a desired result; battle gear; and/or “chests.”

 8           21.     A “chest” is essentially a randomized chance to win other valuable in-game items

 9   designed to deliver additional value. Unsurprisingly, the more valuable an item is, the less likely

10   the player is to receive it from the chest. The gamer does not know what assortment of items the

11   chest actually contains until the pack is purchased and the chest is opened. The chest mechanism

12   relies heavily on the psychology of gambling by building up the player’s hoped-for win, tension,

13   and excitement.

14           22.     Making upgrades to a player’s empire and army through the purchase of packs is

15   critical in Final Fantasy XV. Without purchasing these packs—which cost real money—players

16   are unable to advance in the game and are easily defeated by other players who have made such

17   purchases and upgrades. The game is what is known in gaming parlance as a “pay to play” or

18   “P2P” game.

19   Defendants’ Exploitation of their Virtual Economy through False and Misleading
     Advertising and Predatory Pricing
20

21           23.     Since Final Fantasy XV was first made available to the public in mid-2017, and

22   continuing to this day, Defendants have successfully exploited the above-described purchasing

23   model to their benefit using false and misleading advertising, predatory pricing tactics, and

24   gambling psychology designed to create and reinforce addictive behaviors.

25           24.     Initially, packs are sold to players for $4.99 by way of a “pop-up” advertisement.

26   When a pop-up advertisement is sent to the player, it covers the entire mobile device screen, with

27   casino-like bright lights and colors and suspenseful music. Players are given anywhere from three

28   to thirty minutes to accept the offer. Once a player purchases a number of less-expensive $4.99
                                                     6
                                          CLASS ACTION COMPLAINT
               Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 7 of 19




 1   packs to initially establish his or her empire and become invested or “hooked” on the game, the

 2   price of subsequent pack offers increases to $19.99, and then eventually to $99.99 and higher.

 3   Once a player purchases a $19.99 pack, he is rarely if ever are offered a $4.99 pack again.

 4   Similarly, once a player purchases a $99.99 pack, he is rarely if ever offered a $4.99 or $19.99

 5   pack.

 6           25.    In almost all instances, the packs purchased do not actually provide the item or

 7   service advertised, forcing players to buy additional packs—at increasing costs—to achieve the

 8   items or results originally advertised.

 9           26.    For example, players receive advertisements for packs that ostensibly allow the

10   player to upgrade the buildings in their empire in exchange for real money. An example of one

11   such advertisement (the “Upgrade Pack”) is shown below and reproduced as Exhibit A hereto:

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26           27.    Plaintiff read the same or substantially similar representations reflected in the above

27   Upgrade Pack and purchased it in July of 2020.

28
                                                    7
                                         CLASS ACTION COMPLAINT
                Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 8 of 19




 1           28.     As reflected in the advertisement above, players (including Plaintiff) were led to

 2   believe that in purchasing this $99.99 Upgrade Pack, they will be able to “level up” or “upgrade”

 3   their citadel, thereby increasing their power within the game.

 4           29.     In reality, purchasing this Upgrade Pack does not result in a citadel upgrade at all.

 5   The listed items underneath the large lettering are only part of what is needed to upgrade. To

 6   discover what is actually needed to upgrade, users must exit out of the advertisement, enter their

 7   “university” building within their empire, and “research” the dozens of resources needed to

 8   upgrade. Doing that “research” is near impossible given that the advertisement contains a live

 9   countdown clock, usually only a few minutes in length, pressuring the player to make the purchase

10   quickly and without exiting out of the ad. Nothing in the advertisement discloses to players what

11   is actually needed to upgrade. Nor is there any link contained in the advertisement that allows the

12   player to go directly to that information. Instead, players are led to believe that the items listed, if

13   purchased, will allow them to upgrade their citadel, which is patently false.

14           30.     In addition, players will often receive advertisements for packs that ostensibly

15   allow the player to perform certain actions within the game in exchange for real money. An

16   example of one such advertisement (the “Monster Pack”) is shown below and reproduced as

17   Exhibit B hereto:

18

19

20

21

22

23

24

25

26

27

28
                                                     8
                                          CLASS ACTION COMPLAINT
               Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 9 of 19




 1          31.     Plaintiff read the same or substantially similar representations reflected in the above

 2   Monster Pack and purchased it on more than one occasion in June of 2020.

 3          32.     The image to the left is an advertisement for a pack that purports to “Unlock

 4   Monsters in the Monster Pen” in exchange for real money. Unlocking monsters is an offensive

 5   move by a player in which the player unleashes monsters, which in turn attack another player’s

 6   empire.

 7          33.     Players are led to believe that in purchasing this $99.99 Monster Pack, they will

 8   obtain all the materials required to “unlock” their monster pen, including but not limited to a “Rare

 9   Chocobo Monster Champion Egg.”

10          34.     In reality, the Monster Pack above very rarely, if ever, contains a Chocobo Monster

11   Champion Egg and other items needed to unlock monsters. Plaintiff is aware of players who

12   purchased ten or more Monster Packs and never received the egg needed to achieve the advertised

13   action. That is because the Monster Pack only provides some resources needed to unlock monsters,

14   and various chests, which are simply randomized chances of obtaining certain items (some of

15   which are needed to unleash monsters and some of which are not). Adding to the false and

16   misleading nature of this advertisement, the Monster Pack purports to provide 20 “Chocobo

17   Monster Champion Egg Chest[s],” leading the player to believe that by purchasing this pack, they

18   will receive (or at least have a chance of receiving) a Monster Champion Egg. But, as reflected in

19   the image to the right above, a Chocobo Monster Champion Egg Chest overwhelmingly contains

20   other resources (i.e., hatching stone), and does not appear to contain any Chocobo Monster

21   Champion Egg.

22          35.     Players also receive advertisements for packs that will allow the player to obtain

23   certain battle gear in exchange for real money. An example of two such advertisements are below

24   and reproduced as Exhibit C hereto:

25

26

27   ///

28
                                                    9
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 10 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          36.     The image to the left (the “Hunter Gear Pack”) is an advertisement for a pack that

15   purports to give the player “bonus hunter gear” that can be used when battling other players.

16          37.     Plaintiff read the same or substantially similar representations reflected in the above

17   Hunter Gear Pack and purchased it in May of 2020.

18          38.     Similarly, the image to the right (the “Legendary Gear Pack”) is an advertisement

19   for a pack that purports to give the player “legendary” battle gear. Plaintiff read the same or

20   substantially similar representations reflected in the above Legendary Gear Pack and purchased it

21   on more than one occasion in July and August of 2020.

22          39.     Players are led to believe that in purchasing the Hunter Gear Pack for $99.99, they

23   will “get the best monster attacking gear now!” (emphasis added). Similarly, Players are led to

24   believe that in purchasing the Legendary Gear Pack for $99.99, they will receive certain legendary

25   gear of their choosing.

26          40.     In reality, these packs do not give the player any gear at all. Instead, players

27   purchase some of the materials needed, and various chests, which are simply randomized chances

28   of obtaining certain materials. Plaintiff has never bought a gear pack where he received all of the
                                                    10
                                         CLASS ACTION COMPLAINT
               Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 11 of 19




 1   material he needed to get the advertised gear. Players are forced to buy multiple packs to obtain

 2   the resources needed for the promised items. As with the Upgrade Pack, to discover what is

 3   actually needed to obtain the gear advertised, users must exit out of the advertisement, enter their

 4   “university” building within their empire, and “research” the dozens of resources needed to obtain

 5   the gear. Nothing in the advertisement discloses to players what is actually needed to obtain the

 6   gear. Nor is there any link contained in the advertisement that allows the player to go directly to

 7   that information. Instead, players are led to believe that the items listed, if purchased, will allow

 8   them to obtain the advertised gear, which is patently false.

 9          41.      There are dozens, if not hundreds, of packs that are substantially similar to the

10   above-described packs available to Final Fantasy XV players.

11          42.      And while in-app purchasing models are becoming increasingly common in the

12   gaming industry, Defendants in-app purchasing model, which relies on false and misleading

13   advertising, gambling psychology, and unfair marketing and pricing models, violates California

14   law and harms consumers.

15                                  CLASS ACTION ALLEGATIONS

16          43.      Pursuant to Federal Rule of Civil Procedure 23, Plaintiff seeks certification of a

17   nationwide class consisting of:

18
                  All persons who purchased an Upgrade Pack, Monster Pack, Hunter Gear Pack,
19                or the Legendary Gear Pack within Final Fantasy XV
20

21          44.      The Class excludes Defendants’ officers and directors, current or former

22   employees, including their immediate family members, as well as any judge, justice, or judicial

23   officer presiding over this matter and members of their immediate families and judicial staff.

24   Plaintiff reserves the right to amend the Class definition or include subclasses if discovery and

25   further investigation reveal that the Class should be expanded or otherwise modified.

26          45.      The members of the proposed Class are so numerous that individual joinder of all

27   members is impracticable, and the disposition of the claims of all Class members in a single action

28   will provide substantial benefits to the parties and to the Court.
                                                    11
                                         CLASS ACTION COMPLAINT
               Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 12 of 19




 1          46.      Plaintiff’s claims are typical of the claims of the members of the Class because

 2   Plaintiff and all other members of the Class were damaged by the same wrongful conduct

 3   committed by Defendants, as alleged more fully herein.

 4          47.      Plaintiff will fairly and adequately protect the interests of the Class. The interests

 5   of the Class representative is coincident with, and not antagonistic to, the interests of the members

 6   of the Class.

 7          48.      Questions of law and fact common to the members of the Class are central here and

 8   predominate over questions that may affect only individual members. Among the questions of law

 9   and fact common to the Class are:

10                   a.     Whether Defendants violated Business & Professions Code § 17200 by

11          engaging in an “unlawful” business practice by virtue of their violation of state and federal

12          law in connection with their deceptive advertising and pricing scheme, as set forth herein;

13                   b.     Whether Defendants violated Business & Professions Code § 17200 by

14          engaging in an “unfair” business practice by disguising or withholding important

15          information concerning the true long-term cost of gaming activities until players are

16          financially and psychologically committed;

17                   c.     Whether Defendants violated Business & Professions Code § 17200 by

18          engaging in a “fraudulent” business practice by marketing videogame services in such a

19          way that is likely to deceive members of the consuming public;

20                   d.     Whether Defendants violated Business & Professions Code § 17500 by

21          making untrue or misleading statements in advertising;

22                   e.     Whether Defendants violated Civil Code § 1770(a)(5);

23                   f.     Whether Defendants violated Civil Code § 1770(a)(7);

24                   g.     Whether Defendants violated Civil Code § 1770(a)(9);

25                   h.     Whether Defendants were unjustly enriched as a result of the conduct

26          alleged herein; and

27                   i.     Whether Defendants’ conduct violated other provisions of statutory and

28          common law outlined in this Complaint.
                                                    12
                                         CLASS ACTION COMPLAINT
                 Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 13 of 19




 1             49.   A class action is superior to all other available means for the fair and efficient

 2   adjudication of this controversy. Individualized litigation would create the danger of inconsistent

 3   or contradictory judgments arising from the same set of facts. Individualized litigation would also

 4   increase the delay and expense to all parties and the court system from the issues raised by this

 5   action.    The burden and expense that would be entailed by individual litigation makes it

 6   impracticable or impossible for Class members to prosecute their claims individually. Further, the

 7   adjudication of this action presents no unusual management difficulties.

 8
                                      FIRST CAUSE OF ACTION
 9                     Violation of California’s Unfair Competition Law (“UCL”)
                        California Business & Professions Code § 17200, et seq.
10                              Against Defendants Epic Action and MZ
11             50.   Plaintiff realleges and incorporates by reference the allegations set forth in each of

12   the preceding paragraphs of the Complaint.

13             51.   Plaintiff and Defendants are “persons” within the meaning of the UCL. Cal. Bus.

14   & Prof. Code § 17201.

15             52.   The UCL defines unfair competition to include any “unlawful, unfair, or fraudulent

16   business act or practice,” as well as any “unfair, deceptive, untrue or misleading advertising.” Cal.

17   Bus. & Prof. Code § 17200.

18             53.   By committing the acts and practices alleged herein, Defendants have engaged in

19   unlawful, unfair, and fraudulent business acts and practices in violation of the UCL.

20             54.   Unlawful conduct:      As a result of engaging in the conduct alleged in this

21   Complaint, Defendants have violated the UCL’s proscription against engaging in unlawful conduct

22   by virtue of their violation of state and federal law in connection with their deceptive advertising

23   and pricing scheme.

24             55.   More specifically, Defendants have violated the UCL’s proscription against

25   engaging in “unlawful” business practices by virtue of their conduct in violation of the Federal

26   Trade Commission Act (“FTCA”), which prohibits “unfair or deceptive acts or practices in or

27   affecting commerce” (15 U.S.C. § 45(a)(1)) and prohibits the dissemination of any false

28   advertisements (15 U.S.C. § 52(a)). In addition to federal law, Defendants have violated California
                                                    13
                                         CLASS ACTION COMPLAINT
               Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 14 of 19




 1   Civil Code §§ 1710 and 1711, and, as set forth in Counts two and three below, California’s False

 2   Advertising Law (Bus. & Prof. Code § 17500) and the Consumer Legal Remedies Act (Cal. Civ.

 3   Code § 1770(a)(5), (7), and (9)). Plaintiff reserves the right to allege other violations of law, which

 4   constitute other unlawful business acts or practices. Such conduct is ongoing and continues to this

 5   date.

 6           56.    Unfair Conduct: A business act or practice is “unfair” under the UCL if it offends

 7   an established public policy or is immoral, unethical, oppressive, unscrupulous or substantially

 8   injurious to consumers, and that unfairness is determined by weighing the reasons, justifications

 9   and motives of the practice against the gravity of the harm to the alleged victims.

10           57.    In the course of conducting business, Defendants have violated the UCL’s

11   proscription against “unfair” business practices by, among other things,

12                  a.      Engaging in the conduct alleged in this Complaint, which is illegal and

13           violates legislatively-declared policies articulated in the FTCA and California’s False

14           Advertising Law against false or misleading advertising;

15                  b.      Disguising or withholding important information concerning the true long-

16           term cost of gaming activities until players are financially and psychologically committed;

17           and

18                  c.      Intentionally profiting from conduct designed to create and/or exploit

19           addictive tendencies in gamers.

20           58.    There is no societal benefit from Defendants’ conduct—only harm to consumers.

21   Defendants have engaged in immoral, unethical, oppressive, and unscrupulous activities that are

22   substantially injurious to consumers, and the gravity of Defendants’ conduct outweighs any alleged

23   benefits attributable to such conduct.

24           59.    There were reasonably available alternatives to further Defendants’ legitimate

25   business interests, other than the conduct described herein.

26           60.    Fraudulent Conduct: A business act or practice is “fraudulent” under the UCL if

27   it is likely to deceive members of the consuming public.

28
                                                    14
                                         CLASS ACTION COMPLAINT
                 Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 15 of 19




 1          61.      Defendants’ acts and practices alleged above constitute fraudulent business acts or

 2   practices because they have deceived Plaintiff and are highly likely to deceive members of the

 3   consuming public.     Plaintiff relied on Defendants’ fraudulent and deceptive representations

 4   regarding its advertised Upgrade Pack, Monster Pack, Hunter Pack, and Legendary Gear Pack.

 5   Those representations played a substantial role in Plaintiff’s decision to purchase these Packs, as

 6   well as other packs, and Plaintiff would not have made these in-game purchases without

 7   Defendants’ representations.

 8          62.      Unfair, deceptive, untrue or misleading advertising: Defendants’ advertising of

 9   its packs constitutes unfair, deceptive, untrue, or misleading advertising under the UCL.

10          63.      Advertising is misleading under the UCL if members of the public are likely to be

11   deceived.

12          64.      As set forth above, the above-described packs were communicated to Plaintiff and

13   the Class members, and the advertisements are likely to mislead a reasonable person into believing

14   that the promised upgrade, action, and/or gear would be provided to them if they purchased the

15   pack for the advertised price.

16          65.      Defendants’ misleading marketing and advertising were conceived, reviewed,

17   approved, or otherwise controlled from Defendants’ headquarters in California.

18          66.      Defendants’ violations of the UCL continue to this day. As a direct and proximate

19   result of Defendants’ violations of the UCL, Plaintiff and members of the Class have suffered

20   actual damage by spending money on packs and subjecting themselves to the unlawful,

21   exploitative games as alleged herein.

22          67.      Unless restrained and enjoined, Defendants will continue to engage in the unlawful,

23   unfair, and fraudulent conduct described herein.

24          68.      Pursuant to Section 17203 of the UCL, Plaintiff and the Class seek an order that

25   requires Defendants: (i) to cease this unfair competition, (ii) to provide Class members with

26   restitution for monies paid to purchase the Upgrade Pack, Monster Pack, Hunter Gear Pack, and

27   Legendary Gear Pack described above, (iii) to otherwise make full restitution of all monies

28   wrongfully obtained from their violations of the UCL, as alleged in this Complaint, and (iv) to pay
                                                    15
                                         CLASS ACTION COMPLAINT
                   Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 16 of 19




 1   the attorney fees and costs incurred by counsel for Plaintiff and the proposed Class, including in

 2   accordance with California Code of Civil Procedure § 1021.5.

 3                                      SECOND CAUSE OF ACTION
 4                        Violation of California’s False Advertising Law (“FAL”)
                          California Business & Professions Code § 17500, et seq.
 5                                Against Defendants Epic Action and MZ
 6           69.       Plaintiff realleges and incorporates by reference the allegations set forth in each of

 7   the preceding paragraphs of the Complaint.

 8           70.       California Business and Professions Code § 17500 broadly proscribed “untrue or

 9   misleading statements in advertising” in connection with the performance of services.

10           71.       Defendants provide a service to consumers in which consumers sign up for

11   accounts on a web-based platform, maintained by Defendants, where they can engage in gaming

12   activities.

13           72.       In connection with the performance of those services, Defendants intended to and

14   did make untrue and misleading statements in advertising in violation of the FAL. Defendants’

15   advertisements of packs to players contain untrue or misleading statements under the FAL because

16   the statements made in the Upgrade Pack, Monster Pack, Hunter Gear Pack, and Legendary Gear

17   Pack have deceived Plaintiff for the reasons detailed above, and are likely to deceive members of

18   the public.

19           73.       Plaintiff and the Class suffered injury in fact as a result of Defendants’ actions as

20   set forth herein because Plaintiff purchased the above packs in reliance on Defendants’ false and

21   misleading claims.

22           74.       Defendants have profited from their sales of falsely and deceptively advertised

23   packs to unwary customers.

24           75.       As a result, pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff and the Class are

25   entitled to injunctive relief and equitable relief and restitution.

26

27   ///

28
                                                      16
                                           CLASS ACTION COMPLAINT
              Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 17 of 19



                                     THIRD CAUSE OF ACTION
 1                Violation of California’s Consumer Legal Remedies Act (“CLRA”)
                                  California Civil Code § 1750, et seq.
 2                             Against Defendants Epic Action and MZ
 3          76.       Plaintiff realleges and incorporates by reference the allegations set forth in each of

 4   the preceding paragraphs of the Complaint.

 5          77.       This claim for relief is brought pursuant to the CLRA. The CLRA was enacted to

 6   protect consumers against unfair and deceptive business acts or practices and methods of unfair

 7   competition. It extends to transactions that are intended to result, or which have resulted in the

 8   sale of goods or services to consumers.

 9          78.       Defendants provided services to Plaintiff and members of the Class within the

10   meaning of California Civil Code § 1761(b). Plaintiff and the Class members have signed up for

11   accounts on a web-based platform, maintained by Defendants, where they can engage in various

12   online gaming activities.

13          79.       Plaintiff and the other members of the Class are consumers within the meaning of

14   Cal. Civ. Code § 1761(d).

15          80.       Defendants’ acts, omissions, misrepresentations, and practices were designed to,

16   and did, induce the purchase of Defendants’ services for personal, family, or household purposes

17   by Plaintiff and the Class members, and violated and continues to violate at least the following

18   sections of the CLRA:

19                    a.     § 1770(a)(5): representing that services have characteristics, uses, or

20          benefits that they do not have;

21                    b.     § 1770(a)(7): representing that services are of a particular standard, quality,

22          or grade if they are of another;

23                    c.     § 1770(a)(9): advertising services with intent not to sell them as advertised.

24          81.       Defendants’ unlawful practices, detailed above, occurred at Defendants’

25   headquarters in California.

26          82.       Defendants’ violations of the CLRA proximately caused injury in fact to Plaintiff

27   and the Class.

28
                                                     17
                                          CLASS ACTION COMPLAINT
               Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 18 of 19




 1          83.     Pursuant to Cal. Civ. Code § 1782(d), Plaintiff, individually and on behalf of the

 2   other members of the Class, seeks a Court order enjoining the above-described wrongful acts and

 3   practices of Defendants and for restitution and disgorgement.

 4          84.     Pursuant to Cal. Civ. Code § 1782(a), Defendants were notified in writing by

 5   certified mail of the particular violations of Section 1770 of the CLRA, which notification

 6   demanded that Defendants rectify the problems associated with the actions detailed above and give

 7   notice to all affected customers of Defendants’ intent to so act. A copy of the letter is attached as

 8   Exhibit D.

 9          85.     If Defendants fail to rectify or agree to rectify the problems associated with the

10   actions detailed above and give notice to all affected consumers within 30 days of the date of

11   written notice pursuant to § 1782 of the Act, Plaintiff will amend this Complaint to add claims for

12   actual, punitive, and statutory damages, as appropriate.

13          86.     Defendants’ conduct is fraudulent, wanton, and malicious.

14          87.     Pursuant to §1780(d) of the Act, attached hereto as Exhibit E is the affidavit

15   showing that this action has been commenced in the proper forum.

16                                  FOURTH CAUSE OF ACTION
                                           Unjust Enrichment
17                               Against Defendants Epic Action and MZ
18          88.     Plaintiff realleges and incorporates by reference the allegations set forth in each of

19   the preceding paragraphs of this Complaint.

20          89.     By their wrongful acts and omissions, Defendants were unjustly enriched at the

21   expense of and to the detriment of Plaintiff and the Class. Defendants were unjustly enriched as a

22   result of the compensation they received from the marketing and sale of the unlawful and unfair

23   packs to Plaintiff and the members of the Class.

24          90.     Plaintiff and the Class seek restitution from Defendants and seek an order of this

25   Court disgorging all profits, benefits, and other compensation obtained by Defendants from their

26   wrongful conduct.

27          91.     Plaintiff and the Class have no adequate remedy at law.

28
                                                    18
                                         CLASS ACTION COMPLAINT
                 Case 5:20-cv-07455-NC Document 1 Filed 10/23/20 Page 19 of 19




 1                                          PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, prays for

 3   relief in this Complaint as follows:

 4          a.       For an order certifying the Class as requested herein;

 5          b.       For restitution and disgorgement of the revenues wrongfully retained as a result of

 6                   Defendants’ wrongful conduct;

 7          c.       For declaratory and injunctive relief as permitted by law or equity, including

 8                   enjoining Defendants from continuing the unlawful practices as set forth herein;

 9          d.       For an award of attorney fees, where applicable;

10          e.       For an award of costs; and

11          f.       For any and all other relief the Court deems just and appropriate.

12

13                                    DEMAND FOR JURY TRIAL

14          Based on the foregoing, Plaintiff, on behalf of himself, and all other similarly situated,

15   hereby demands a jury trial for all claims so triable.

16

17                                                            Respectfully submitted,
18   Dated: October 23, 2020                                  THE SEQUOIA LAW FIRM

19

20                                                            By:    /s/ Melody L. Sequoia
                                                                     Melody L. Sequoia, Esq.
21

22                                                            530 Oak Grove Ave., Suite 102
                                                              Menlo Park, CA 94025
23                                                            Tel: (650) 561-4791
                                                              Fax: (650) 561-4817
24                                                            melody@sequoialawfirm.com
25
                                                              Attorney for Plaintiff
26

27

28
                                                       19
                                            CLASS ACTION COMPLAINT
